Name: Commission Regulation (EEC) No 876/79 of 2 May 1979 suspending the entry for home use within the Community of mushrooms in brine originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5 . 79 Official Journal of the European Communities No L 110/ 13 COMMISSION REGULATION (EEC) No 876/79 of 2 May 1979 suspending the entry for home use within the Community of mushrooms in brine originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1 152/78 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1 1 02/78 (3), as amended by Regulation (EEC) No 1307/78 (4 ), suspended the issue of import licences for preserved mushrooms ; Whereas, for some months now, a considerable increase has been recorded in imports into the Community of mushrooms in brine originating in Taiwan ; whereas these products are used in the Community for the manufacture of preserved mush ­ rooms and thus render ineffective the protective measure applicable to preserved mushrooms ; Whereas in such a situation the Community market , by reason of the imports of mushrooms, in brine from Taiwan , is suffering serious disturbance liable to jeopardize the objectives of Article 39 of the Treaty ; whereas it is necessary in these circumstances to take protective measures against such imports, HAS ADOPTED THIS REGULATION : Article 1 With effect from 30 May 1979 , the entry for home use within the Community of mushrooms in brine origi ­ nating in Taiwan and falling within subheading 07.03 of the Common Customs Tariff shall be suspended . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 May 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. 1 . ( J ) OJ No L 144, 31 . 5 . 1978 , p. 1 . ( 3 ) OJ No L 139 , 26 . 5 . 1978 , p. 26 . 4 OJ No L 158 , 16 . 6 . 1978 , p. 16 .